Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 11/8/2021 has been entered. Claims 1-12 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 5/7/2021. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2011/0112509 to Nozaki et al.
Regarding claim 1, Nozaki et al. discloses microneedle array (microneedle array 5; see Fig. 1), comprising: 
a support (microneedle base 8); and 
a plurality of microneedles (microneedles 6) loaded with a solid-phase formulation material (a solid material forms the microneedles themselves (see paragraph 34), and are also coated with influenza vaccine coating 1; paragraph 31) which protrude from [[the]] an upper portion of the support (base 8), wherein the plurality of microneedles are dissolvable in a body of a subject (paragraph 34 discloses that the microneedles are formed of biodegradable material, such as polylactic acid, and the coating 1 is also dissolvable, paragraph 31), 
wherein a liquid-phase formulation material (vaccine-dissolving solution; paragraph 34) is applied or added dropwise onto an area of the upper portion of the support (base 8) in which the plurality of microneedle are not formed (via openings 7), or in a case where one or more holes (openings 7) are formed in the support (base 8), the liquid-phase formulation material (vaccine-dissolving solution)  is released, through the holes (openings 7), onto the area of the upper portion of the support (base 8) in which the plurality of microneedles are not formed (paragraph 34).
Regarding claim 2, Nozaki et al. discloses the claimed invention as discussed above concerning claim 1, and Nozaki et al. further discloses that the plurality of microneedles are loaded with two or more solid-phase forming materials to form a multi-layer structure (solid material forming the microneedles 6 and solid material forming coating 1).
Regarding claim 3, Nozaki et al. discloses the claimed invention as discussed above concerning claim 1, and Nozaki et al. further discloses that a type of the liquid-phase formulation material (vaccine-dissolving solution; paragraph 34) is the same as or different from that of the solid-phase formulation material (solid material forming the microneedles 6 and influenza vaccine coating 1; paragraphs 31 and 34) (vaccine-dissolving solution dissolves influenza vaccine coating 1 and thus the two are different materials).
Regarding claim 5, Nozaki et al. discloses the claimed invention as discussed above concerning claim 3, and Nozaki et al. further discloses that in a case where the type of the liquid-phase formulation material (vaccine-dissolving solution; paragraph 34) is different from that of the solid-phase formulation material (solid material forming the microneedles 6 and influenza vaccine coating 1; paragraphs 31 and 34), the liquid-phase formulation material contains a material (vaccine-dissolving solution; paragraph 34) for dissolving the microneedles (coating of the microneedles 6, coating 1 is part of the microneedles 6) when the microneedles are applied to the body (paragraphs 31 and 34).

Claim(s) 1, 3-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2013/0041330 to Matsudo et al.
Regarding claim 1, Matsudo et al. discloses microneedle array (microneedle array 1; see Fig. 1), comprising: 
a support (microneedle substrate/base 2); and 
a plurality of microneedles (microneedles 3) loaded with a solid-phase formulation material (microneedles 3 are made from solid-phase materials, see paragraph 34, such as a biodegradable polymer) which protrude from an upper portion of the support (base 2), wherein the plurality of microneedles (microneedles 3) are dissolvable in a body of a subject (paragraph 34 discloses that the microneedles are formed of biodegradable material), 
wherein a liquid-phase formulation material (physiologically active composition; paragraphs 13 and 30) is applied or added dropwise onto an area of the upper portion (backside) of the support (base 2) in which the plurality of microneedle are not formed (via through holes 4) (see paragraph 30), or in a case where one or more holes (openings 4) are formed in the support (base 2), the liquid-phase formulation material (physiologically active composition) is released, through the holes (through holes 4), onto the area of the upper portion of the support (base 2) in which the plurality of microneedles are not formed (paragraph 30).
Regarding claim 3, Matsudo et al. discloses the claimed invention as discussed above concerning claim 1, and Matsudo et al. further discloses that a type of the liquid-phase formulation material (physiologically active composition; types are listed in paragraphs 40-50) is the same as or different from (different from) that of the solid-phase formulation material (paragraph 34) (physiologically active composition types are listed in paragraphs 40-50 and are different from the solid-phase materials that make up the microneedles listed in paragraph 34, and thus these are two different materials).
Regarding claim 4, Matsudo et al. discloses the claimed invention as discussed above concerning claim 3, and Matsudo et al. further discloses that in a case where the type of the liquid-phase formulation material is different from that of the solid-phase formulation material, the liquid-phase formulation material contains a fat-soluble material including one or more selected from the group consisting of horse oil, vitamin A and a derivative thereof, vitamin D and a derivative thereof, vitamin E and a derivative thereof, vitamin K and a derivative thereof, organic sunscreen, and a fat-soluble plant extract; or a water-soluble material including one or more selected from the group consisting of vitamin B and a derivative thereof, vitamin C and a derivative thereof, epigallocatechin gallate, a water-soluble plant extract (paragraph 44 discloses that the physiologically active composition can include a polymer, such as gum Arabic, which is a water-soluble plant extract), a water-soluble flavor, an enzyme, a microbial extract, and a mineral. 103468999.1 - 2 -  
Regarding claim 6, Matsudo et al. discloses the claimed invention as discussed above concerning claim 3, and Matsudo et al. further discloses that in a case where the type of the liquid-phase formulation material is different from that of the solid-phase formulation material (physiologically active composition types are listed in paragraphs 40-50 and are different from the solid-phase materials that make up the microneedles listed in paragraph 34, and thus these are two different materials), the liquid-phase formulation material (physiologically active composition) contains a material for protecting the skin from the microneedles when the microneedles are applied to the body (physiologically active composition can contain a solvent which can be glycerin or propylene glycol; which are humectants; abstract and paragraphs 39-40; or hyaluronic acid, which is also a humectant, paragraph 44). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki et al., in further view of U.S. Publication No. 2002/0193729 to Cormier et al.
Regarding claim 9, Nozaki et al. discloses the claimed invention as discussed above concerning claim 1, but Nozaki et al. does not expressly teach an adhesive layer formed on a lower portion of the support. 
Cormier et al. teaches a microneedie patch (microneedle array 10) having an adhesive backing (adhesive 24) on the lower side of the base (sheet 14) for adhering the microneedle array on to the skin (paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Nozaki et al. to include an adhesive backing in order to adhere the device of Nozaki et al. to the skin of the patient (paragraph 30 of Cormier et al.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsudo et al., in further view of Cormier et al.
Regarding claim 9, Matsudo et al. discloses the claimed invention as discussed above concerning claim 1, but Matsudo et al. does not expressly teach an adhesive layer formed on a lower portion of the support. 
Cormier et al. teaches a microneedie patch (microneedle array 10) having an adhesive backing (adhesive 24) on the lower side of the base (sheet 14) for adhering the microneedle array on to the skin (paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Matsudo et al. to include an adhesive backing in order to adhere the device of Matsudo et al. to the skin of the patient (paragraph 30 of Cormier et al.).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki et al., either alone, or in further view of U.S. Publication No. 2008/0269685 to Singh et al.
Regarding claim 10, Nozaki et al. discloses a method for manufacturing a microneedle array (microneedle array 5), comprising: 
(a) a step of preparing a support (base 8); 
(b) a step of forming, on an upper portion of the support (base 8), a plurality of microneedles (microneedles 6) loaded with a solid-phase formulation material (solid material forming the microneedles 6; paragraph 34) which protrude from the upper portion (see Fig. 1); and 
(c) a step of applying or adding dropwise a liquid-phase formulation material (vaccine-dissolving solution; paragraph 34) comprising a material for dissolving the plurality of microneedles (vaccine-dissolving solution dissolves at least coating 1, but could also assist in dissolving the microneedles themselves, which are disclosed as being biodegradable in paragraph 34) onto an area of the upper portion of the support (base 8) in which the plurality of microneedles are not formed (via openings 7, see paragraphs 31 and 34 and Fig. 1).
Nozaki et al. further discloses that in the step (b), the microneedles are obtained by placing a composition on the upper portion of the support, and then performing molding and curing thereof (paragraph 36 discusses how the microneedles are formed by a mold process).
However, Nozaki et al. does not expressly state that the step of forming includes placing a plurality of viscous compositions on the upper portion of the support. 
Singh et al. teaches an method (paragraph 69) for forming layered (paragraph 62, but for example, at least three layers, see Fig. 5B (array 70) and 5C, and see paragraphs 64 and 67), dissolvable (biodegradable; paragraphs 32-33 and dissolvable; paragraph 62) microneedles (microprojections 76) on a base (base 78) in an array (array 70) using a molding technique (abstract and paragraph 69) of casting and curing polymeric materials in layers (paragraphs 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have produced the microneedles of the device of Nozaki et al. using a layered molding technique, as taught by Singh et al., so that the various layers of the microneedles can have varying properties (such as various degrees of bioadhesion between layers (paragraph 61 of Singh et al.), various degrees of active ingredient between layers (paragraph 62 of Singh et al.), various rates of dissolvability between layers (paragraph 62 of Singh et al.)).

Regarding claim 11, Nozaki et al. discloses a method for manufacturing a microneedle array (microneedle array 5), comprising: 
(a) a step of preparing a support (base 8) having one or more holes (openings 7) formed therein (see Fig. 1); 
(b) a step of forming, on an upper portion of the support (base 8), a plurality of microneedles (microneedles 6) loaded with a solid-phase formulation material (solid material forming the microneedles 6; paragraph 34) which protrude from the upper portion (see Fig. 1); and 
(c) a step of applying or adding dropwise a liquid-phase formulation material (vaccine-dissolving solution; paragraph 34) comprising a material for dissolving the plurality of microneedles (vaccine-dissolving solution dissolves at least coating 1, but could also assist in dissolving the microneedles themselves, which are disclosed as being biodegradable in paragraph 34) onto an area of the upper portion of the support (base 8) in which the plurality of microneedles are not formed (via openings 7, see paragraphs 31 and 34 and Fig. 1).
Nozaki et al. further discloses that in the step (b), the microneedles are obtained by placing a composition on the upper portion of the support, and then performing molding and curing thereof (paragraph 36 discusses how the microneedles are formed by a mold process).
However, Nozaki et al. does not expressly state that the step of forming includes placing a plurality of viscous compositions on the upper portion of the support. 
Singh et al. teaches an method (paragraph 69) for forming layered (paragraph 62, but for example, at least three layers, see Fig. 5B (array 70) and 5C, and see paragraphs 64 and 67), dissolvable (biodegradable; paragraphs 32-33 and dissolvable; paragraph 62) microneedles (microprojections 76) on a base (base 78) in an array (array 70) using a molding technique (abstract and paragraph 69) of casting and curing polymeric materials in layers (paragraphs 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have produced the microneedles of the device of Nozaki et al. using a layered molding technique, as taught by Singh et al., so that the various layers of the microneedles can have varying properties (such as various degrees of bioadhesion between layers (paragraph 61 of Singh et al.), various degrees of active ingredient between layers (paragraph 62 of Singh et al.), various rates of dissolvability between layers (paragraph 62 of Singh et al.)).
The modified device and method of Nozaki et al. will hereinafter be referred to as the modified device and method of Nozaki et al. and Singh et al. 
Regarding claim 12, the modified device and method of Nozaki et al. and Singh et al. teaches the claimed invention as discussed above concerning claim 11, and Nozaki et al. further teaches further comprising, before or after the step (b): a step of injecting the liquid-phase formulation material (vaccine-dissolving solution; paragraph 34) so as to be positioned in a lower portion or an inside of the support (base 8) (see paragraphs 31 and 34).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments submitted 11/8/2021 have been considered but are either not persuasive or moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the Nokaki et al. reference, Applicant argues that Nozaki does not teach that the microneedles are dissolvable. However, Nozaki et al. expressly discloses that the microneedles and/or base can be made from biodegradable materials in paragraph 34. Please see above rejections based on Nozaki et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783